Lol!Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

                    Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required:  
The claims call for the limitations “a consumable/wear part management device[[ (1)]]” (see claim 1 line 1 and claim 6 line 2), “a state acquisition unit[[ (2a)]]” (see claim 1 line 2),  “a maintenance need determination unit[[ (2b)]]” (see claim 1 line 3), “a margin determination unit[[ (2c)]]” (see claim 1 line 5), “a driver determination unit[[ (2d)]]” (see claim 1 line 8-9), “a notification control unit[[ (2g)]]” (see claim 1 line 10,12,16; claim 2 line 4; claim 3 line 4-5; claim 5 line 5), “a notification condition determination unit[[ (2e)]]” (see claim 3 line 2; claim 4 line 2), “a maintenance recommendation determination unit[[ (2f)]]” (see claim 5 line 3-4). The specification fails to provide clear support for said “a consumable/wear part management device[[ (1)]]”, “a state acquisition unit[[ (2a)]]”, “a maintenance need determination unit[[ (2b)]]”, “a margin determination unit[[ (2c)]]”, “a driver determination unit[[ (2d)]]”, “a notification control unit[[ (2g)]]”, “a notification condition determination unit[[ (2e)]]”, and “a maintenance recommendation determination unit[[ (2f)]]”. In other words, the specification does 
(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 
 
See 112 section below, and MPEP, 37 CFR 1.75(d)(1). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “A consumable/wear part management device [[ (1)]]”, “a state acquisition unit[[ (2a)]]”, “a maintenance need determination unit[[ (2b)]]”, a margin determination unit[[ (2c)]], “a driver determination unit[[ (2d)]]”, “a notification control unit[[ (2g)]]”, “a notification condition determination unit[[ (2e)]]”, “a maintenance recommendation determination unit[[ (2f)]]”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Claim 1 recites “a consumable/wear part management device[[ (1)]]”, “a state acquisition unit [[ (2a)]]”, “a maintenance need determination unit[[ (2b)]]”, “a margin determination unit[[ (2c)]]”, “a driver determination unit[[ (2d)]]”, “a notification control unit[[ (2g)]]”.  For the purpose of art rejection below, the phrase “a consumable/wear part management device[[ (1)]]” has been interpreted as a maintenance notification or information distributing system, or unit ; the phrase “a state acquisition unit   [[ (2a)]]” has been interpreted as an integrated circuit or a processor 
Claim 3 and 4 recite “a notification condition determination unit [[(2e)]]”. For the purpose of art rejection below, the phrase “a notification condition determination unit [[(2e)]]” has been interpreted as an integrated circuit or a processor capable to determine if the condition is satisfied; 
Claim 5 recites “a maintenance recommendation determination unit [[(2f)]]”. For the purpose of art rejection below, the phrase “a maintenance recommendation determination unit [[(2f)]]” has been interpreted as an integrated circuit or a processor capable to recommend a maintenance of other part that will fail.
Claim 6 also recites “a consumable/wear part management device [[(1)]]”. For the purpose of art rejection below, the phrase “a consumable/wear part management device [[(1)]]” has been interpreted as a maintenance notification or information distributing system/unit.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 


Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “A consumable/wear part management device[[ (1)]]”, “a state acquisition unit[[ (2a)]]”, “a maintenance need determination unit[[ (2b)]]”, “a margin determination unit[[ (2c)]]”,“a driver determination unit[[ (2d)]]”, “a notification control unit[[ (2g)]]”, “a notification condition determination unit[[ (2e)]]”, and “a maintenance recommendation determination unit[[ (2f)]]” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an interpretation of the limitations listed below:
A consumable/wear part management device [[(1)]] in claim 1 line 1 and claim 6 line 2.
 A state acquisition unit [[(2a)]] in claim 1 line 2.
 A maintenance need determination unit [[(2b)]] in claim 1 line 3.
 A margin determination unit [[(2c)]] in claim 1 line 5.
A driver determination unit [[(2d)]] in claim 1 line 8-9.
 A notification control unit[[ (2g)]] in claim 1 line 10,12,16; claim 2 line 4; claim 3 line 4-5; claim 5 line 5.
A notification condition determination unit [[(2e)]] in claim 3 line 2; claim 4 line 2.
 A maintenance recommendation determination unit [[(2f)]] in claim 5 line 3-4.

 Therefore, the claims 1-7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, (see below).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta Nobuyuki et al. (CN 101809608 A) in view of Cattone Jeremy Leigh (US 20160189440 A1).
 
Regarding claim 1: 

Hotta et al. disclose a consumable/wear part management device[[ (1)]] (Maintenance notification information center apparatus (30), [Abstract]) comprising: a state acquisition unit[[ (2a)]] for acquiring a consumed/worn state of a consumable/wear part (the vehicle device 10 to acquire maintenance notification information for notifying the inspection time, [0151]); a margin determination unit[[ (2c)]] for specifying a maintenance timing for maintenance of a consumable/wear part needing maintenance and determining a level of margin until a specified maintenance timing, in case of a determination that there is a consumable/wear part needing maintenance (the customer management server 30b includes a prescribed set value after the transmission of the maintenance notification information, [0139]); a driver determination unit [[ (2d)]] for determining whether a driver is a vehicle administrator (the customer management server 30b also verifying ID to determine the user of the vehicle, [0117]); and a notification control unit[[ (2g)]] for notifying maintenance information of the consumable/wear part needing maintenance (The center device 30 can generate maintenance notification information for notifying the inspection time of the target vehicle C, [0151]), wherein in case that the level of margin is equal to or higher than a prescribed value, the notification control unit notifies the 

Hotta et al. does not teach a maintenance need determination unit [[(2b)]] for determining whether there is any consumable/wear part needing maintenance based on the consumed/worn state.

In the same field of endeavor, Cattone teaches a maintenance need determination unit[[ (2b)]] for determining whether there is any consumable/wear part needing maintenance based on the consumed/worn state (the smart component 102 generates a characterization information containing a maintenance message including percentage wear of the part to a mobile device 112, [0086]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hotta et al and have a unit capable to determine whether there is any consumable/wear part needing maintenance based on the consumed/wear state.


Regarding claim 2:
Hotta et al. as modified remain as applied above.
Hotta et al. teach that the consumable/wear part management device according to claim 1, wherein: in case that the level of margin is less than the prescribed value, the notification control unit directly notifies the vehicle administrator of the maintenance information advising execution of maintenance if the driver is the vehicle administrator and indirectly notifies the vehicle administrator of the maintenance information advising execution of maintenance if the driver is other than the vehicle administrator (the center device 30 generate maintenance notification information for notifying the inspection time to device 10 so the user regardless the confirming of the ID can easily grasp the time of replacement of consumables and the time of inspection of the target vehicle C, [0130-0131, 0151 and 0154].

Regarding claim 3:
Hotta et al. as modified remain as applied.
Hotta et al. further disclose that The consumable/wear part management device according to claim 1 [[or 2]] (Maintenance notification information center apparatus (30), [Abstract]), further comprising: a notification condition determination unit [[(2e)]] for determining whether a notification condition is satisfied, wherein, in case that the level of margin is equal to or higher than the prescribed value (A control unit 4 determines whether the target vehicle C has reached the maintenance time, [0147]), the notification control unit notifies the maintenance information 

Regarding claim 4:
Hotta et al. as modified remain as previously applied.
Hotta et al. additionally teach that the consumable/wear part management device according to claim 3, wherein: the notification condition determination unit determines that the notification condition is satisfied in at least either one of cases that a lapse of time after the driver started a driving operation is less than a prescribed time or that a present position of the vehicle is a pre-registered position (the control unit 4 determines whether the target vehicle C has reached the maintenance time (step S113) base on the prescribed set value, [0178]).

Regarding claim 5:
Hotta et al as modified teach all the limitations except the consumable/wear part management device according claim 1, further comprising: a maintenance recommendation determination unit[[ (2f)]] for determining whether there is any consumable/wear part which is other than the consumable/wear part needing maintenance and for which maintenance is recommended, wherein the notification control unit notifies, in addition to notification of the maintenance information of the consumable/wear part needing maintenance, maintenance information of the consumable/wear part recommended for maintenance in case that there is a consumable/wear part recommended for maintenance.
In the same field of endeavor, Cattone teaches a maintenance recommendation determination unit [[(2f)]] for determining whether there is any consumable/wear part which is other than the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a system capable to determine whether there is any other wear part needs maintenance.
One of ordinary skill would have recognized that doing have a benefit of monitoring a consumption of other part.

Regarding claim 6:
A consumable/wear part management program for execution by a control unit[[ (2)]] of a consumable/wear part management device[[ (1)]] for managing a consumable/wear part of a vehicle, the consumable/wear part management program (Maintenance notification information that produces by control part (31) of the center apparatus (30), [Abstract]) comprising: state acquisition processing for acquiring a consumed/worn state of a consumable/wear part (a process of acquiring maintenance notification information for notifying the inspection time, [0126; 0151]); margin determination processing for specifying a maintenance timing for maintenance of a consumable/wear part needing maintenance and determining a level of margin until a specified 
Hotta et al. does not teach maintenance need determination processing for determining whether there is any consumable/wear part needing maintenance based on the consumed/worn state.

In the same field of endeavor, Cattone teaches maintenance need determination processing for determining whether there is any consumable/wear part needing maintenance based on the consumed/worn state (method of generating a characterization information containing a maintenance message including percentage wear of the part to a mobile device 112, [0086]).

One of ordinary skill would have recognized that doing so, have a benefit of monitoring a consumption of the part (e.g. percentage of wear) [0086]. 

Regarding claim 7:
Hotta et al. as modified remain as previously applied
Hotta et al. teach disclose a computer-readable non-temporary storage medium which stores the consumable/wear part management program (the storage unit 3c which temporarily stores the information, [0137]) according to claim 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIGHT DJIEKPOR/Examiner, Art Unit 3663        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663